107 F.3d 21
97 CJ C.A.R. 175
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jon Barton JACOB, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 96-2049.
United States Court of Appeals, Tenth Circuit.
Jan. 29, 1997.

Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
After we had affirmed the district court's judgment dismissing this action and imposing sanctions and had imposed additional sanctions for a frivolous appeal, Jacob v. United States, No. 94-2127, 1995 WL 18238 (10th Cir.  Jan. 5, 1995), plaintiff filed a motion to void the district court's judgment under Fed.R.Civ.P. 60(b)(4).  The district court denied that motion, and plaintiff again appeals.  We agree with the district court that plaintiff's motion is "wholly lacking in merit" and again AFFIRM.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3